Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 1 of 6
Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 2 of 6
Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 3 of 6
Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 4 of 6
Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 5 of 6
Case 6:20-bk-10759-WJ   Doc 21 Filed 02/12/20 Entered 02/12/20 11:25:28   Desc
                         Main Document    Page 6 of 6
